Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 31, 40-44, 47, 48, 52-60 and 63-65 are pending. Claims 1-30, 32-39, 45, 46, 49-51 and 66-87 have been cancelled.

Election/Restrictions
Applicant's election with traverse of the species of SEQ ID NO: 18 in the reply filed on 11 August 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all of the claimed sequences (Applicant reply 11 August 2022, p. 5, section II).  This is not found persuasive because as previously noted each of the sequences are different genes that are not obvious variants of one another (e.g., see Blast description in Table 16).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
The claims are objected to for the inconsistent use of “Pale Yellow”: either “Pale Yellow” or “pale yellow” should be used consistently throughout the claims.
Claim 60 recites the limitation a reduced level of activity “by” a protein. The limitation “by” should be replaced with --of--.


Improper Markush Grouping

Claims 31, 40-44, 47, 48, 52-60 and 63-65 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Each of the recited nucleotide sequences in claims 31, 48, 52 and 65 encode different genes and thus do not share any structural feature (e.g., see Blast description in Table 16), and thus do not share a common use that can flow from said feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 44, 52-60 and 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 54 make reference to tables: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Here, the varieties as recited in the Tables can be recited in the claims as opposed to referenced in the claims. Thus, the inclusion of references to the tables in the claims is deemed for Applicant’s convenience and not an exceptional circumstance.
Claim 44 is drawn to a method of introgressing a Pale Yellow (PY) trait by crossing a non-natural mutation in a sequence wherein the mutations results in a reduced level of expression of “said gene”: there is insufficient antecedent basis for this limitation as the claim from which it depends is not directed to a “gene”.
Claim 59 presents the same issue and is therefore rejected for the same reason as provided for claim 44. 
The metes and bound of claim 52 are indefinite because the limitation wherein said mutation “is as” compared to a control tobacco plant of the same tobacco variety is unclear.
Claims 53, 55-58, 60 and 63-65 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 40-44, 47, 48, 52-60 and 63-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31, 40-44, 47, 48, 52-60 and 63-65 are broadly drawn to a method of introgressing a PY trait comprising crossing a first tobacco plant comprising a non-natural mutation in SEQ ID NO: 18 with a second plant of a different genotype and selecting a plant produced therefrom that comprises the PY trait, and a modified tobacco plant comprising a non-natural mutation in a polynucleotide having as little as 90% sequence identity to SEQ ID NO: 18 and that comprises a PY phenotype.
Meanwhile, the specification describes the identification of candidate genes responsible for the PY trait: g61524 (corresponding to SEQ ID NO: 21) and g58917 (corresponding to and 19) expression is similar in KY171 and PY KY171 and TI1372 while g58899 (corresponding to SEQ ID NO: 18) is markedly lower in PY KY171, and that when g58899 gene expression is reduced plants exhibit a PY phenotype (see Example 3; see Table 16; see also ¶ 0265 and 0270). Similar results were observed when the gene was mutated (¶ 0270) but was not observed when g58905 expression was inhibited (¶ 0269).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe the critical domains or motifs of the gene that confers the PY trait, and fails to provide examples in which the genus of mutated sequences as claimed confers the PY trait.
This description is critical because the nucleotide sequence as claimed is 5963 nucleotides in length and may comprise a mutation at any nucleotide therein. However, without describing the structures that confer functional activity, one would not reasonably expect any mutation to alter functional activity to yield the PY trait.
Similarly, the polynucleotides with as little as 90% sequence identity to SEQ ID NO: 18 as recited in claim 52 would have 596 nucleic acid substitution and thus 3596 distinct gene variants. However, in the absence of describing where in the sequence of SEQ ID NO: 18 such variations can be sustained, the skilled practitioner would not be of the opinion Applicant possesses the methods or plants because one would not know whether these variants have functional activity, and in turn, whether mutations would alter functional activity to confer the PY trait.
	This description and working examples are critical in light of the state of the art, which describes that while it was known that a PY character in tobacco is present and that tobacco plants carry a PY gene, the structure of this gene is unknown (e.g., see Lusso et al, Patent No. US 9,521,863 B2, col. 6, beginning at line 31).
	Moreover, it is unclear how one would distinguish between the claimed plants and those present in the art which are known to have mutations in the PY gene and which yield the PY trait.
	Therefore, in light of the failure of the specification to teach the domains or motifs of the gene that confer the PY trait, the lack of working examples commensurate in scope with what is claimed, and the state of the art, the skilled practitioner would resort to impermissible and undue trial and error experimentation to practice the methods or make the plants as claimed.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 40-44, 47, 48, 52-60 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusso et al (Patent No. US 9,521,863 B2).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Instant claims 31, 40-44, 47, 48, 52-60 and 63-65 are broadly drawn to a method of introgressing a PY trait comprising crossing a first tobacco plant comprising a non-natural mutation in SEQ ID NO: 18 with a second plant of a different genotype and selecting a plant produced therefrom that comprises the PY trait, and a modified tobacco plant comprising a non-natural mutation in a polynucleotide having as little as 90% sequence identity to SEQ ID NO: 18 and that comprises a PY phenotype.
It is noted that the claims encompass any mutation in a naturally occurring nucleotide sequence that is correlated with a PY trait. Thus, any art that teaches mutating a tobacco plant and selecting for a PY trait would encompass the plant and methods as instantly claimed.
Lusso et al teach that PY character has been observed in tobacco and that plants comprising the PY gene have accelerated leaf senescence and chlorophyll degradation, and that the PY trait has been studied for its potential use to improve the efficiency of flue-cured tobacco (col. 6, ¶ 2). This gene can be introduced into any desired tobacco variety using conventional breeding methods such as introgression (col. 6, penultimate and last ¶).
Alternatively, and importantly, Lusso et al teach that a tobacco variety not carrying the PY gene can be mutagenized using methods known in the art and can be screened for the PY trait (col. 7, ¶ 1 and 2). Burley varieties may be used, and cytoplasmic male sterility may be introduced (p. 4; see also col. 7, ¶ 3).
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive that instantly claimed methods and plants because Lusso et al explicitly teaches and suggests for one to do so.
One would have a reasonable expectation of success in mutating the particular sequence as claimed because the desired phenotype was known in the art. Thus, one would merely need to mutagenize a tobacco plant and screen for those plants comprising the PY trait and which would necessarily comprise a mutation in the nucleotide sequence as claimed as this gene was known to confer the PY character.
One would have been motivated to make homozygous or heterozygous mutations, or the mutations as recited in claims 47, 48, 63, 64 and 65, because it is a design choice: the mutations, or presence of either one or two copies of the mutated genes, are functionally equivalent so long as one selects for plants comprising the PY trait.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662